UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-23195 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-3145844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10780 Parkridge Boulevard, Suite 400 Reston, Virginia 20191 (Address of principal executive offices) (571) 382-1000 (Registrant's telephone number, including area code) Not applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x At August 6, 2007, there were 20,402,356 shares of the Registrant's Common Stock outstanding. TIER TECHNOLOGIES, INC. TABLE OF CONTENTS Part I. Financial Information 1 Item 1. Consolidated Financial Statements (Unaudited) 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statement of Cash Flows 4 Notes to Consolidated Financial Statements (unaudited) 6 Note 1 - Overview of Organization and Basis of Presentation 6 Note 2 - Recent Accounting Pronouncements 7 Note 3 - Customer Concentration and Risk 7 Note 4 - Investments 8 Note 5 - Goodwill and Other Intangible Assets 10 Note 6 - (Loss) EarningsPer Share 10 Note 7 - Segment Information 12 Note 8 - Restructuring 13 Note 9 - Contingencies and Commitments 13 Note 10 - Related Party Transactions 15 Note 11 - Share-based Payment 15 Note 12 - Held-for-Sale Assets 16 Note 13 - Discontinued Operations 17 Note 14 - Subsequent Events 17 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information 29 Item 1.Legal Proceedings 29 Item 1A.Risk Factors 29 Item 5. Other Information 34 Item 6. Exhibits 36 Signature 37 Private Securities Litigation Reform Act Safe Harbor Statement Certain statements contained in this report, including statements regarding the future development of and demand for our services and our markets, anticipated trends in various expenses, expected costs of legal proceedings and other statements that are not historical facts, are forward-looking statements within the meaning of the federal securities laws.These forward-looking statements relate to future events or our future financial and/or operating performance and can generally be identified as such because the context of the statement will include words such as "may," "will," "intends," "plans," "believes," "anticipates," "expects," "estimates," "shows," "predicts," "potential," "continue," or "opportunity," the negative of these words or words of similar import.These forward-looking statements are subject to risks and uncertainties, including the risks and uncertainties described and referred to under Item 1A—Risk Factors beginning on page 29, which could cause actual results to differ materially from those anticipated as of the date of this report.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. i PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) TIER TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, 2007 September30, 2006 (unaudited) ASSETS: Current assets: Cash and cash equivalents $ 29,235 $ 18,486 Investments in marketable securities 39,500 36,950 Accounts receivable, net 2,525 3,857 Unbilled receivables 560 1,916 Prepaid expenses and other current assets 1,641 1,623 Current assets—held-for-sale 29,668 29,775 Total current assets 103,129 92,607 Property, equipment and software, net 3,734 3,781 Goodwill 29,531 37,567 Other intangible assets, net 14,262 16,395 Restricted investments 18,361 12,287 Investment in unconsolidated affiliate — 3,978 Other assets 874 2,934 Total assets $ 169,891 $ 169,549 LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ 634 $ 626 Income taxes payable — 7,326 Accrued compensation liabilities 4,313 3,389 Accrued subcontractor expenses 364 457 Accrued discount fees 4,738 3,631 Other accrued liabilities and deferred income 5,051 6,523 Current liabilities—held-for-sale 14,272 12,054 Total current liabilities 29,372 34,006 Other liabilities 213 1,333 Total liabilities 29,585 35,339 Contingencies and commitments (Note 9) Shareholders’ equity: Preferred stock, no par value; authorized shares:4,579; no shares issued and outstanding — — Common stock and paid-in capital; shares authorized: 44,260; shares issued: 20,402 and 20,383; shares outstanding: 19,518 and 19,499 186,053 184,387 Treasury stock—at cost, 884 shares (8,684 ) (8,684 ) Notes receivable from related parties (106 ) (4,275 ) Accumulated other comprehensive loss (5 ) (33 ) Accumulated deficit (36,952 ) (37,185 ) Total shareholders’ equity 140,306 134,210 Total liabilities and shareholders’ equity $ 169,891 $ 169,549 See Notes to Consolidated Financial Statements 1 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Nine months ended June 30, (in thousands, except per share data) 2007 2006 2007 2006 Revenues $ 57,660 $ 56,269 $ 140,651 $ 133,625 Costs and expenses: Direct costs 42,246 42,033 102,584 100,625 General and administrative 8,953 11,748 27,508 27,530 Selling and marketing 3,737 3,623 9,163 8,943 Depreciation and amortization 971 1,306 3,693 3,950 Impairment of goodwill and assets held-for-sale 8,585 — 8,585 — Total costs and expenses 64,492 58,710 151,533 141,048 Loss from continuing operations before other income and income taxes (6,832 ) (2,441 ) (10,882 ) (7,423 ) Other income: Income from investment: Equity in net (loss) income in unconsolidated affiliate (511 ) 35 475 556 Realized foreign currency gain 239 — 239 — Gain on sale of unconsolidated affiliate 80 — 80 — Interest income, net 820 859 2,304 2,133 Total other income 628 894 3,098 2,689 Loss from continuing operations before income taxes (6,204 ) (1,547 ) (7,784 ) (4,734 ) Income tax (benefit) provision (7 ) 40 60 45 Net loss from continuing operations (6,197 ) (1,587 ) (7,844 ) (4,779 ) Income from discontinued operations, net 478 — 8,077 — Net (loss) income $ (5,719 ) $ (1,587 ) $ 233 $ (4,779 ) (Loss) earnings per share—Basic: From continuing operations $ (0.32 ) $ (0.08 ) $ (0.40 ) $ (0.25 ) From discontinued operations $ 0.03 $ — $ 0.41 $ — (Loss) earnings per share—Basic $ (0.29 ) $ (0.08 ) $ 0.01 $ (0.25 ) (Loss) earnings per share—Diluted: From continuing operations $ (0.32 ) $ (0.08 ) $ (0.40 ) $ (0.25 ) From discontinued operations $ 0.03 $ — $ 0.41 $ — (Loss) earnings per share—Diluted $ (0.29 ) $ (0.08 ) $ 0.01 $ (0.25 ) Weighted average common shares used in computing: Basic (loss) earningsper share 19,511 19,499 19,505 19,494 Diluted (loss) earningsper share 19,511 19,499 19,630 19,494 See Notes to Consolidated Financial Statements 2 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three months ended June 30, Nine months ended June 30, (in thousands) 2007 2006 2007 2006 Net (loss) income $ (5,719 ) $ (1,587 ) $ 233 $ (4,779 ) Other comprehensive income (loss), net of tax: Unrealized (loss) gain on investments in marketable securities (2 ) 1 (3 ) 55 Foreign currency translation: Foreign currency translation adjustment (179 ) 56 (208 ) 45 Less impact of realized gains (transferred from AOCI into net (loss) income) 239 — 239 — Other comprehensive income 58 57 28 100 Comprehensive (loss) income $ (5,661 ) $ (1,530 ) $ 261 $ (4,679 ) See Notes to Consolidated Financial Statements 3 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended June 30, (in thousands) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 233 $ (4,779 ) Less: Income from discontinued operations, net 8,077 — Loss from continuing operations, net (7,844 ) (4,779 ) Non-cash items included in net income from continuing operations: Depreciation and amortization 5,536 6,725 Loss on retirement of equipment and software 6 283 Provision for doubtful accounts (26 ) 957 Equity in net income of unconsolidated affiliate (475 ) (556 ) Gain on sale of unconsolidated affiliate (80 ) — Foreign currency translation gain realized on sale of unconsolidated affiliate (239 ) — Share-based compensation 1,451 1,123 Accrued forward loss on contracts (79 ) 1,478 Settlement of pension contract 1,254 — Impairment of goodwill and held-for-sale assets 8,585 — Net effect of changes in assets and liabilities: Accounts receivable and unbilled receivables 4 4,819 Prepaid expenses and other assets 2,931 (2,345 ) Accounts payable and accrued liabilities 2,658 1,996 Income taxes payable 311 (213 ) Deferred income 148 (2,750 ) Cash provided by operating activities from continuing operations 14,141 6,738 Cash provided by discontinued operations: Income from discontinued operations, net 8,077 — Non-cash items included in income from discontinued operations, net: Reversal of income tax reserve (7,599 ) — Liquidation of Australian operations (478 ) — Cash provided by operating activities from discontinued operations — — Cash provided by operating activities 14,141 6,738 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of marketable securities (6,108 ) (45,950 ) Sales and maturities of marketable securities 3,550 37,164 Purchase of restricted investments (19,272 ) (3,878 ) Sales and maturities of restricted investments 13,398 3,367 Purchase of equipment and software (3,888 ) (3,688 ) Repayment of notes and accrued interest from related parties 4,295 — Proceeds from sale of unconsolidated affiliate 4,784 — Other investing activities (232 ) — Cash used in investing activities (3,473 ) (12,985 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock 89 69 Capital lease obligations and other financing arrangements 3 (80 ) Cash provided by (used in) financing activities 92 (11 ) Effect of exchange rate changes on cash (11 ) 36 Net increase (decrease) in cash and cash equivalents 10,749 (6,222 ) Cash and cash equivalents at beginning of period 18,486 27,843 Cash and cash equivalents at end of period $ 29,235 $ 21,621 4 TIER TECHNOLOGIES, INC. CONSOLIDATEDSUPPLEMENTALCASH FLOWINFORMATION (unaudited) Nine months ended June 30, (in thousands) 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 9 $ 13 Income taxes paid, net $ 128 $ 189 SUPPLEMENTAL DISCLOSURES OF NON-CASH TRANSACTIONS: Interest accrued on shareholder notes $ 126 $ 206 Equipment acquired under capital lease obligations and other financing arrangements $ 26 $ 64 See Notes to Consolidated Financial Statements 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1—OVERVIEW OF ORGANIZATION AND BASIS OF PRESENTATION ORGANIZATION Tier Technologies, Inc. provides transaction processing services and software and systems integration services to federal, state, and local governments and other public sector clients.We provide our services through three segments: · Electronic Payment Processing, or EPP—provides electronic payment processing options, including payment of taxes, fees and other obligations owed to government entities, educational institutions, utilities, and other public sector clients; · Government Business Process Outsourcing, or GBPO—focuses on child support payment processing, child support financial institution data match services, health and human services consulting, computer telephony and call centers, and other related systems integration services; and · Packaged Software and Systems Integration, or PSSI—provides software and systems implementation services through practice areas in financial management systems, public pension administration systems, unemployment insurance administration systems, electronic government services, and systems integration services for the State of Missouri. Our two principal subsidiaries, which are accounted for as part of our EPP and GBPO segments, include: · Official Payments Corporation, or OPC—provides proprietary telephone and Internet systems, transaction processing and settlement for electronic payments to federal, state, and municipal government agencies, educational institutions and other public sector clients; and · EPOS Corporation, or EPOS—provides interactive communications and payment processing technologies to federal, state, and municipal government agencies, educational institutions and other public sector clients. On June29, 2007 we sold our 46.96% investment in the outstanding common stock of CPAS Systems, Inc., or CPAS, a Canadian-based supplier of pension administration software systems, back to CPAS for $4.8million (USD).We had previously been reporting our investment in CPAS under the equity method of accounting. BASIS OF PRESENTATION Our Consolidated Financial Statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with Regulation S-X, Article 10, under the Securities Exchange Act of 1934, as amended.They are unaudited and exclude some disclosures required for annual financial statements.We believe we have made all necessary adjustments so that our Consolidated Financial Statements are presented fairly and that all such adjustments are of a normal recurring nature. These Consolidated Financial Statements include the accounts of Tier Technologies, Inc. and its subsidiaries.Intercompany transactions and balances were eliminated.In April 2007, we began to seek buyers for certain portions of our business, including the majority of our PSSI and GBPO segments.In accordance with Statement of Financial Accounting Standard No. 144—Accounting for the Impairment of Long-Lived Assets, we have recorded the associated assets and liabilities as held-for-sale.We have also reclassified previously reported assets and liabilities for these operations to held-for-sale to conform to the current year presentation on the Consolidated Balance Sheets. Preparing financial statements requires us to make estimates and assumptions that affect the amounts reported on our Consolidated Financial Statements and accompanying notes.We believe that near-term changes could impact the following estimates: project costs and percentage of completion; effective tax 6 rates, deferred taxes and associated valuation allowances; collectibility of receivables; stock-based compensation and valuation of goodwill, intangibles and investments.Although we believe the estimates and assumptions used in preparing our Consolidated Financial Statements and related notes are reasonable in light of known facts and circumstances, actual results could differ materially. NOTE 2—RECENT ACCOUNTING PRONOUNCEMENTS SFAS 154—Accounting Changes and Error Corrections.In May 2005, the Financial Accounting Standards Board, or FASB, issued Statement of Financial Accounting Standard No. 154—Accounting Changes and Error Corrections, or SFAS 154, which changes the requirements for the accounting for, and reporting of, a change in accounting principle.It also carries forward earlier guidance for the correction of errors in previously issued financial statements, as well as the guidance for changes in accounting estimate. SFAS 154 applies to all voluntary changes in accounting principles, as well as changes mandated by a standard-setting authority that do not include specific transition provisions.For such changes in accounting principles, SFAS 154 requires retrospective application to prior periods’ financial statements, unless it is impracticable to determine either period-specific or cumulative effects of the change.SFAS 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.We adopted this standard beginning in October 2006.Since this standard applies to both voluntary changes in accounting principles, as well as those that may be mandated by standard-setting authorities, it is not possible to estimate the impact that the adoption of this standard will have on our financial position and results of operations. FIN 48—Accounting for Uncertainty in Income Taxes.In July 2006, FASB Interpretation No.48—Accounting for Uncertainty in Income Taxes, or FIN 48, was issued.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109—Accounting for Income Taxes.FIN 48 is effective for fiscal years beginning after December15, 2006.We expect to implement FIN 48 beginning on October 1, 2007.We are evaluating the impact that adopting FIN 48 will have on our financial position and results of operations. SFAS 159—The Fair Value Option for Financial Assets and Financial Liabilities.In February 2007, FASB issued Statement of Financial Accounting Standard No. 159—The Fair Value Option for Financial Assets and Financial Liabilities, or SFAS 159, which allows companies to choose to measure many financial instruments and certain other items at fair value.Entities that elect the fair value option will report unrealized gains and losses in earning at each subsequent reporting date.The principle can be applied on an instrument by instrument basis, is irrevocable and must be applied to the entire instrument.SFAS 159 amends previous guidance to extend the use of the fair value option to available-for-sale and held-to-maturity securities.SFAS 159 also establishes presentation and disclosure requirements to help financial statement users understand the effect of the election.SFAS 159 is effective as of the beginning of each reporting fiscal year beginning after November15, 2007.Currently, we are evaluating the impact that this new standard will have on our financial position and results of operations. NOTE 3—CUSTOMER CONCENTRATION AND RISK We derive a significant portion of our revenue from a limited number of governmental customers.Typically, the contracts allow these customers to terminate all or part of the contract for convenience or cause.For the nine months ended June30, 2007 and 2006, revenue from one customer totaled $30.2million and $26.9million, respectively, or 21.5% and 20.1%, respectively, of total revenue. As described in more detail below, we have several large accounts receivable and unbilled receivable balances.A dispute, early contract termination or other collection issue with one of these key customers could have a material adverse impact on our financial condition and results of operations. Accounts receivable, net. Accounts receivable, net, represents the short-term portion of receivables from our customers and other parties and retainers that we expect to receive within one year, less an allowance for accounts that we estimated would become uncollectible.Our accounts receivable are comprised of the following three categories: 7 · Customer receivables—receivables from our clients; · Mispost receivables—receivables from individuals to whom our payment processing centers made incorrect payments; and · Not Sufficient Funds (“NSF”) receivables—receivables from individuals who paid their child support payment with a check that had insufficient funds. We maintain a separate allowance for uncollectible accounts for each category of receivables, which we offset against the receivables on our Consolidated Balance Sheets.As shown in the following table, at June30, 2007 and September30, 2006, the balance of our Accounts receivable, net was $2.5million and $3.9million, respectively. (in thousands) June 30, 2007 September 30, 2006 Accounts receivable from: Customers $ 2,668 $ 3,163 Recipients of misposted payments 349 1,290 Payers of NSF child support 430 769 Total accounts receivable 3,447 5,222 Allowance for uncollectible accounts receivable: Customer (419 ) (580 ) Mispost (349 ) (1,023 ) NSF (429 ) (751 ) Total allowance for uncollectible accounts (1,197 ) (2,354 ) Short-term accounts receivable retainer 275 989 Accounts receivable, net $ 2,525 $ 3,857 At June30, 2007 and September30, 2006, one customer accounted for 24.7% and 20.1%, respectively, of total customer accounts receivable. Certain of our contracts allow customers to retain a portion of the amounts owed to us until predetermined milestones are achieved or until the project is completed.At June30, 2007 and September30, 2006, Accounts receivable, net included $0.3million and $1.0million, respectively, of retainers that we expected to receive in one year.In addition, there were $0.7million and $2.8million, respectively, of retainers that we expected to be outstanding more than one year, which are included in Other assets on our Consolidated Balance Sheets. Unbilled Receivables.Unbilled receivables represent revenues that we have earned for the work that has been performed to date that cannot be billed under the terms of the applicable contract until we have completed specific project milestones or the customer has accepted our work.At June30, 2007 and September30, 2006, unbilled receivables, which are all expected to become billable in one year, were $0.6million and $1.9million, respectively.At June30, 2007, two customers accounted for 51.3% and 47.6%, respectively, of total unbilled receivables and at September30, 2006, three customers accounted for 50.0%, 32.2%, and 17.9%, respectively, of unbilled receivables. NOTE 4—INVESTMENTS Debt and Equity Securities Investments are composed of available-for-sale debt securities as defined in SFAS No.115—Accounting for Certain Investments in Debt and Equity Securities, or SFAS 115.As of both June30, 2007 and September30, 2006 restricted investments totaling $12.3million were pledged in connection with a security interest in cash collateral, performance bonds, insurance and real estate operating leases and will be restricted for the terms of the project performance periods and lease periods, the latest of which is estimated to end March 2010.At June30, 2007, a $6.1million money market investment was also used as a compensating balance for a bank account used for certain operations.These investments are reported as Restricted investments on the Consolidated Balance Sheets. 8 In accordance with SFAS No. 95—Statement of Cash Flows, unrestricted investments with remaining maturities of 90 days or less (as of the date that we purchased the securities) are classified as cash equivalents.We exclude from cash equivalents certain investments, such as mutual funds and auction rate securities.Securities such as these, and all other securities that would not otherwise be included in Restricted investments or Cash and cash equivalents, are classified on the Consolidated Balance Sheets as
